Citation Nr: 1714866	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-43 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in May 2015 and June 2016, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

In pertinent part, the June 2016 remand requested an addendum opinion addressing the October 26, 2011 VA treatment record noting a diagnosis of anxiety disorder not otherwise specified and the March 28, 2013 diagnosis of depressive disorder.  An addendum opinion was obtained in July 2016.  The examiner stated that the only October 26, 2011 treatment record from Dr. H did not contain a mental diagnosis.  Contrary to the clinician's statement, the October 26, 2011 treatment record from Dr. H states "I would offer a new diagnostic impression of [a] Anxiety Disorder, NOS."  In addressing the March 28, 2013 diagnosis of depressive disorder, the clinician opined that the Veteran's depressive disorder was not as likely as not related to his active service.  The only rationale in support of that finding was that there was no documentation that the Veteran had complaints of or treatment for depression during service.  In a September 2009 correspondence, the Veteran asserted that his current symptomatology is due to his constant exposure to stressful experiences and his abusive work environment during service.  He reported that       he returned from his military service with a nervous stomach, insomnia, and nightmares.  As the clinician relied exclusively on the absence of documentation and did not address the Veteran's assertions of continuity of symptomatology, an addendum opinion addressing the Veteran's depressive disorder is warranted.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Finally, the record indicates that the Veteran receives ongoing VA treatment.  Accordingly, any updated VA medical records must be associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since July 18, 2016.  

2.  Send the claims file to an appropriate VA clinician, other than the one who authored the July 2015 VA examination report and July 2016 addendum opinion, to obtain an addendum opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the clinician should provide an addendum opinion addressing the following:

Please address the diagnoses of record, including the October 26, 2011 and March 28, 2013 VA treatment records noting diagnoses of anxiety disorder not otherwise specified and depressive disorder not otherwise specified, and opine whether it is at least as likely as not (50 percent or greater probability) that either condition is related to the Veteran's active service.  

In so opining, please address the Veteran's assertions   that his diagnoses are related to his stressful experiences and his abusive work environment during service, and   that since his discharge from service he experienced symptoms, including a nervous stomach, insomnia, and nightmares.  A rationale for the opinions expressed should be provided.  

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




